            Case 2:18-cr-00132-RAJ Document 889 Filed 02/17/21 Page 1 of 2




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                        NO. 2:18-cr-00132-RAJ
10
                                     Plaintiff,
11
                      v.                               ORDER ON DEFENDANT’S RENEWED
12
                                                       MOTION FOR COMPASSIONATE
13    ERNIE RAY DAVIS,
                                                       RELEASE
                                    Defendant.
14
15
16         Ernie Ray Davis is a 42-year-old inmate currently detained at Federal Correctional

17 Institution Sheridan, with a projected release date of May 8, 2024. On May 28, 2020, the
18 Court denied his motion for compassionate release. Dkt. 794. Now before the Court is
19 Mr. Davis’ renewed motion for compassionate release. Dkt. 852. Having considered Mr.
20 Davis’ renewed motion, and the files and pleadings herein, the Court hereby DENIES the
21 motions for the reasons set forth below.
22       In Mr. Davis’ renewed motion for compassionate release he sets forth substantially

23 similar facts and arguments made in his original motion. He addresses the conditions of
24 his confinement and his claims of lack of adequate medical treatment by the Bureau of
25 Prisons (BOP). His major substantive new claim is that he now has a body mass index
26 (BMI) of 30.4, which places him in the “obese” category which the Centers for Disease
27 Control and Prevention (CDC) has indicated may render him at greater risk of severe
28 complications should he contract coronavirus-19 (COVID-19).


     ORDER - 1
             Case 2:18-cr-00132-RAJ Document 889 Filed 02/17/21 Page 2 of 2




 1         While the Court acknowledges the concerning rise in positive cases of COVID-19
 2 among inmates and staff at FCI Sheridan, the fact remains that, as set forth in the Court’s
 3 original order denying compassionate release, even if the Court were to find
 4 extraordinary and compelling reasons to warrant his release, Title 18 U.S.C. § 3142(g)
 5 and U.S.S.G. § 1B1.13 mandate otherwise.
 6         The Court has thoroughly considered the additional evidence Mr. Davis has
 7 submitted. However, as stated previously, the facts related to this very serious crime of
 8 conviction, together with his criminal history, indicate Mr. Davis poses a continuing
 9 danger to the community. Despite the evidence presented by Mr. Davis as to his solid
10 support network and release plans, that assessment has not changed.
11         For the foregoing reasons, Defendant Ernie Ray Davis’ renewed motion for
12 compassionate release is DENIED.
13
14         DATED this 17th day of February, 2021.
15
16                                                   A
17                                                   The Honorable Richard A. Jones
18                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
